Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-10, 14-15, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/182349 A1 to Linde et al. (hereinafter referred to as ”Linde”).  
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  In this case, recitation of “a bloodstream to be treated” worked upon by the apparatus being claimed does not impart patentability to the claims.
Recitation of “perfused…by a blood stream to be treated” in claim 1 is an intended use of the apparatus.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).													Regarding claims 1 and 18, Linde discloses (see figures 2-4; paragraphs [0065]-
a first inlet (2) for introducing a bloodstream to be treated into the system,
at least one first blood treatment device (70),
a second blood treatment device (24),
a third blood treatment device (52) and
a first outlet (88) for discharging a treated bloodstream from the system,
wherein the first blood treatment device (70) has an adsorber device for removing at least one exogenous and/or at least one endogenous pathogen (paragraphs [0080]-[0082]), wherein the second blood treatment device (24) is designed as a dialysis device, in particular as a dialysis device for renal replacement therapy (paragraph [0067]), and wherein the third blood treatment device (52) is designed as a gas exchange device, in particular as a gas exchange device for at least partially removing CO2 from a bloodstream passing through the gas exchange device and/or for feeding a gas or gas mixture into a bloodstream passing through the gas exchange device (paragraph [0067]), and wherein the three blood treatment devices are sequentially connected in series between the first inlet (2) and the first outlet (88) of the system in relation to a blood flow direction of a bloodstream to be treated when the system is in a functional application state, and a bloodstream to be treated can pass through said three blood treatment devices in succession in an extracorporeal manner (figures 2-4).  
Regarding Claim 2, see cytokine adsorber (see paragraphs [0080]-[0082]).
Regarding Claim 3, see pump (4) (see figure 4).
Regarding Claim 4, see heparin line (10) (see figure 4). 
Regarding Claim 5, see glucose line (36) (see figure 4).
Regarding Claim 7, see adsorber (70) downstream of the gas exchange apparatus (52) (see figure 4).

 Regarding Claim 10, see dialysis (24) upstream of the gas exchange apparatus (52) (see figure 4).
Regarding claim 14, see dialysis device (24) is an exchangeable treatment module (see figure 4; paragraph [0067]).
Regarding claim 15, see switchable bypass (90) (see figure 4).
Regarding Claim 17, three blood treatment apparatus (24, 53, 70) are accommodated by a common base (see figures 2-4). 
Regarding claims 19 and 21, Linde discloses a method of operating a system for extracorporeal blood treatment, designed in accordance with claim 1, wherein the method comprises the following steps (see Fig. 4):
providing an amount of blood to be treated from a patient (paragraph [0065]),
introducing a bloodstream to be treated into the system through the first inlet (2) of the system (paragraph [0065]),
passing the bloodstream (paragraph [0067]) through at least one of the blood treatment devices (24, 52, 70), and
discharging the treated bloodstream from the system through the first outlet (88) of the system to a patient (paragraph [0070]).

Claims 1-3, 6-8, 11, 15, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by English translation copy of Chinese Patent Application No. 102500003 A (Yu).  
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  In this case, recitation of “bloodstream” worked upon by the apparatus being claimed does not impart patentability to the claims.
Recitation of “perfused…by a blood stream to be treated” is an intended use of the apparatus.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).	
Regarding claims 1 and 18, Yu discloses (see figure 1; page 6) a system for extracorporeal blood treatment, wherein the system comprises:
a first inlet for introducing a bloodstream to be treated into the system,
at least one first blood treatment device (5),
a second blood treatment device (3),
a third blood treatment device (4) and
a first outlet for discharging a treated bloodstream from the system,
wherein the first blood treatment device (5) has an adsorber device for removing at least one exogenous and/or at least one endogenous pathogen i.e. bilirubin (page 6), wherein the second blood treatment device (3, 4) is designed as plasma separator (3) or a dialysis device, in particular as hemofiltration column (4)(page 6), and wherein the third blood treatment device (2) is designed as a gas exchange device, in particular as a gas exchange device for at least partially removing CO2 from a bloodstream passing through the gas exchange device and/or for feeding a gas or gas mixture into a bloodstream passing through the gas exchange device (page 6), and wherein the three blood treatment devices are sequentially connected in series between the first inlet and the first outlet of the system in relation to a blood flow direction of a bloodstream to be treated when the system is in a 
Regarding Claim 2, see bilirubin adsorber (see page 6).
Regarding Claim 3, see pump (1) (see figure 1).
Regarding Claims 6-7, see plasma separator (3)/adsorber (5) arranged upstream of or downstream of gas exchange apparatus (2) (see figure 1).
Regarding Claim 8, see plasma separator (3) arranged upstream of dialysis apparatus (4) (see figure 1).
Regarding Claim 11, see of dialysis apparatus (4) downstream of gas exchange apparatus (2) (see figure 1) (see figure 1).
Regarding claim 15, see switchable bypass (9 to 7) (see figure 1).
Regarding Claim 17, three blood treatment apparatus (2, 3-4, 5) are accommodated by a common base (see figure 1). 
Regarding claims 19 and 21, Yu discloses a method of operating a system for extracorporeal blood treatment, designed in accordance with claim 1, wherein the method comprises the following steps (see Fig. 1):
providing an amount of blood to be treated from a patient (8)
introducing a bloodstream to be treated into the system through the first inlet of the system,
passing the bloodstream through at least one of the blood treatment devices (2, 3-4, 5),  and
discharging the treated bloodstream from the system through the first outlet of the system to a patient (pages 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linde as applied to claim 1 above, and further in view of US 2005/0236329 A1 to Brotherton et al. (hereinafter referred to as ”Brotherton”).  
Linde teaches a system for extracorporeal blood treatment as disclosed above.
Claim 12 differs from the system of Linde in reciting pressure sensor device for determining a blood stream flow pressure arranged directly ahead of and/or directly after at least one treatment segment of a blood treatment apparatus.
Brotherton discloses (see figures 1-3; abstract; paragraphs [0026]-[0030], [0042]-[0048], [0052]-[0054]) a system for extracorporeal blood treatment, wherein the system comprises: pressure transducers or sensors (P3, P4, P5) located upstream and downstream of detox device and ultrafilter generator (UFG) (see Fig. 2; paragraph [0033]).
It would have been obvious to a person of ordinary skill in the art to incorporate pressure sensors upstream and/or downstream of a treatment segment of a blood treatment apparatus of Linde to measure and control the fluid flow paths as suggested by Brotherton (see paragraph [0033]).
Claim 13 differs from the system of Linde in reciting at least one gas bubble detection device.  
Brotherton discloses (see figures 1-3; abstract; paragraphs [0026]-[0030], [0042]-[0048], [0052]-[0054]) a system for extracorporeal blood treatment, wherein the system comprises: air detectors to detect air bubbles to remove unwanted gaseous contamination (see paragraph [0039]).  

Claim 20 differs from the system of Linde in reciting receptacles for blood to be treated and treated blood.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Linde as applied to claim 1 above, and further in view of US 2011/0244443 A1 to van Rijn et al. (hereinafter referred to as ”van Rijn”).  
Linde teaches a system for extracorporeal blood treatment as disclosed above.
Claim 16 differs from the system of Linde in reciting that at least one component of system has a biocompatible and functional coating on a surface coming in contact with the bloodstream to be treated.
Van Rijn discloses (see figure 3A; paragraph [0080]) a system for extracorporeal blood treatment, wherein the system comprises: a filter membrane having a hemo-compatible coating on the membrane surface (see paragraph [0080]).
It would have been obvious to a person of ordinary skill in the art to incorporate a biocompatible and functional coating on a surface of a blood treatment apparatus of Linde to prevent blood coagulation and platelet aggregation as suggested by van Rijn (see paragraph [0080]).

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive. 											Applicants argue that Linde et al. disclose organ support device shown in Figs. 2 to 4 do .
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  In this case, recitation of “a bloodstream to be treated” worked upon by the apparatus being claimed does not impart patentability to the claims.
Recitation of “perfused…by a blood stream to be treated” in claim 1 is an intended use of the apparatus.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).	
Applicants argue that Yu discloses an extracorporeal treatment system depicted in Fig. 1 which is necessary to separate an extracorporeal blood stream into a concentrated blood fraction and a ultrafiltrate fraction and describes a specific blood treatment therapy relating to bilirubin adsorption.  However, Yu discloses an extracorporeal treatment apparatus comprising  all of the claimed three blood treatment apparatuses connected in series.
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  In this case, recitation of “a bloodstream to be treated” worked upon by the apparatus being claimed does not impart patentability to the claims.

Applicants argue that Brotherton does not disclose the lacking features of Linde et al.  However, Linde et al. do show all of the claimed three blood treatment apparatuses connected in series.
Applicants argue that van Rijn et al. do not disclose the lacking features of Linde et al.  However, Linde et al. do show all the claimed three blood treatment apparatuses connected in series.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


JK
2/21/22